Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 3/29/2022 is acknowledged.  The traversal is on the ground(s) that requirements for unity of invention are met.  This is not found persuasive because applicants have not distinctly and specifically pointed out the supposed errors in the restriction requirement and/or where in the holdings of the restriction requirement the position of lack of unity that is held is in error.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP-3,202,837.
EP-3,202,837 discloses PESU particle foam, suitable for use in the aerospace industry [claim 6], having glass transitions of 180°C or more, along with a particularly disclosed glass transition value of 183°C, and numerous particle diameter values meeting the requirements of applicants’ claims, wherein blowing agent [claim4], including acetone, propylene glycol, carbon dioxide and/or chemical blowing agent, in amounts as claimed, including particularly 4% propylene glycol and .5% chemical blowing agent (see paragraphs [0016] - [0020], [0065-[0068], [0152]-[0157] & [0344] - [0362], Tables 1 & 2 and the claims).  Though tensile strengths, elongation at break, shear modulus, shear resistance, compressive modulus and compressive strength values as claimed are not specifically expressed by EP-3,202,837, owing to the closeness of the material make-ups involved, it is held that these characteristics are inherently possessed by the products disclosed by EP-3,202,837.    

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Urbanczyk et al. is cited for its disclosures of relevant particle foam materials in the related arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/           Primary Examiner, Art Unit 1765